DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Reasons for Allowance
Claims 1 and 11 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 11, the prior art of record, either singularly or in combination, fails to anticipate or render the following underlined limitations obvious:
“accessing an image record file with a plurality of original frames;
simultaneously displaying the original frames in the first display area and the second display area according to an original scale;
detecting whether a first object exists in the image record file;
linearly and progressively zooming in the original frame displayed in the second display area in a zoom-in frequency to display the zoom-in image in the second display area according to the first magnification scale when the first object is detected in the image record file, and displaying the original frame corresponding to the zoom-in image in the first display area according to the original scale, wherein the first magnification scale is greater than the original scale;
tracking a moving trace of a plurality of pixels corresponding to the first object in the image record file;
smoothing the moving trace, and display a smoothed moving trace between each of a plurality of playing time points in the second display area according to the first magnification scale to adjust the zoom-in image, wherein the plurality of playing time points are a plurality of time points among an overall time span of playing the plurality of original frames of the image record file; and 
marking an area corresponding to the zoom-in image in the original frame displayed in the first display area when the second display area displays the zoom-in image and the first display area displays the original frame at a same time.”
Claims 3-4 and 6-10 depend on claim 1, claims 13-14 and 16-19 depend on claim 11, and therefore dependent claims, being definite, further limiting, and fully enabled by the specification are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212.  The examiner can normally be reached on Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484 

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484